Title: From Thomas Jefferson to Mary Jefferson Eppes, 13 April 1799
From: Jefferson, Thomas
To: Eppes, Mary Jefferson



Monticello Apr. 13. 99.

Your letter, my dear Maria, of Mar. 13. came safely to hand and gave us the information, always the subject of anxiety, & therefore always welcome, that yourself and mr Eppes were well. it would yet  have been better that we could all have been well together, as the health we enjoy separately would be more enjoyed together. whether we can visit you is still uncertain, my presence here is so constantly called for when all our works are going on. however I have not altogether abandoned the idea. still let it not retard your movements towards us. let us all pray the fish to get into motion soon that mr Eppes may be done with them. his affairs here are going on well. Page has made a noble clearing of about 80. thousand of the richest tobo. land & is in good forwardness with it. I have provided the place with corn till harvest. our spring has been remarkeably backward. I presume we shall have asparagus tomorrow for the first time. the Peach trees blossomed about a week ago, the cherries are just now (this day) blossoming.—I suppose you have heard before that Peter Carr had a son & Sam a daughter. Sam & his wife are daily expected from Maryland. Dr. Bache is now with us at Monticello. his furniture is arrived at Richmond. he goes back to Philadelphia to bring on mrs Bache. I expect he will buy James Key’s land; but what he will do for a house this summer is uncertain. Champe Carter is endeavoring to move into our neighborhood, and we expect Dupont de Nemours (my old friend) every day to settle here also. Baynham is not quite decided. Ellen gives her love to you. she always counts you as the object of affection after her mama & uckin Juba. all else join love to you & mr Eppes. add mine to the family at Eppington, and continue me your most tender affections so necessary to my happiness, & be assured of mine for ever. Adieu my ever dear Maria.

Th:J.

